


Exhibit 10.18

 

[PANAMSAT CORPORATION]

 

August 20, 2004

 

James W. Cuminale

16 Sylvan Lane

Old Greenwich, CT  06870

 

Dear Mr. Cuminale:

 

Reference is made to that certain PanAmSat Corporation Executive Change in
Control Severance Agreement (the “Agreement”), entered into as of October 15,
2002, between yourself and PanAmSat Corporation (the “Company”).

 

This is to confirm our understanding that the Company will continue to provide
severance payments available to you pursuant to the Agreement until its
expiration.  Following the expiration of the Agreement, if you are terminated by
the Company without Cause (as defined below) or you terminate your employment
with the Company for Good Reason (as defined below), then you shall be entitled
to receive the severance payments and benefits set forth in the Agreement,
except that all references to a two times multiplier shall be changed to a one
times multiplier.

 

For purposes of this letter agreement, “Cause” shall mean: (i) willful and
continued failure to perform your material duties with respect to the Company or
it subsidiaries which continues beyond 10 days after a written demand for
substantial performance is delivered to you by the Company (the “Cure Period”);
or (ii) the willful or intentional engaging by you in conduct that causes
material and demonstrable injury, monetarily or otherwise, to the Company,
Constellation, LLC and their respective affiliates; or (iii) conviction of, or a
plea of nolo contendere to, a crime constituting (A) a felony under the laws of
the United States or any state thereof or (B) a misdemeanor involving moral
turpitude; or (iv) a material breach of your management stockholder’s or other
agreements, if any, including, without limitation, engaging in any action in
breach of the restrictive covenants as set forth above, which continues beyond
the Cure Period (to the extent that, in the Board of Directors’ reasonable
judgment, such breach can be cured).  In connection with any termination for
Cause, you shall be given a statement of the specific reasons constituting the
grounds for termination for Cause and shall have the right to appear before the
Board of Directors to respond to allegations of any actions allegedly
constituting “Cause” prior to any termination by the Board of Directors for
Cause is effective.

 

For purposes of this letter agreement, “Good Reason” shall mean: (i) a reduction
in your base salary or annual incentive compensation opportunity (other than a
general reduction in base salary that affects all members of senior management
in substantially the same proportions, provided that your base salary may not be
reduced by more than 10%, and in no event shall the base salary be reduced to an
amount less than 10% of the base salary on the date

 

--------------------------------------------------------------------------------


 

hereof); or (ii) a substantial reduction in your duties and responsibilities, or
(iii) a transfer of your primary workplace by more than fifty (50) miles from
the current workplace.

 

Except as expressly provided herein, the Agreement remains in full force and
effect.  This letter agreement may not be amended or modified except by an
instrument in writing signed by each of the parties hereto. This letter
agreement shall be governed by, and construed in accordance with, the laws of
the State of New York.  This letter agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same agreement.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

If the foregoing reflects your understanding, kindly sign and return a copy of
this letter, whereupon it will constitute a binding agreement between us.

 

 

Sincerely,

 

 

 

 

 

PANAMSAT CORPORATION.

 

 

 

 

 

/s/ Michael J. Inglese

 

 

Name:  Michael J. Inglese

 

Title:    Executive Vice President & Chief Financial Officer

 

 

 

 

AGREED AND ACCEPTED

 

AS OF AUGUST     , 2004

 

 

 

James W. Cuminale

 

 

 

By:

/s/ James W. Cuminale

 

 

Name: James W. Cuminale

 

 

--------------------------------------------------------------------------------
